SCHWARTZ, Senior Judge.
The order under review denying arbitration is reversed for a determination after an evidentiary hearing of the threshold issue of whether the arbitration clause was contained in a binding agreement between the parties. See Travelers Ins. Co. v. Irby Constr. Co. 816 So.2d 829, 830 (Fla. 3d DCA 2002); Merrill Lynch Pierce Fenner & Smith, Inc. v. Melamed, 425 So.2d 127, 129 (Fla. 4th DCA 1982); Krutchik v. Chase Bank USA N.A., 531 F.Supp.2d 1359, 1365 (S.D.Fla.2008). We express no view as to the result of any other issue which may arise from that ruling. See McKenzie Check Advance of Fla., LLC v. Betts, 112 So.3d 1176 (Fla.2013); Hancock v. AT & T, Inc., 701 F.3d 1248 (10th Cir.2012); Rampersad v. Primeco Personal Commc’ns, L.P., 2001 WL 34872572 (S.D.Fla.2001); Schafer v. AT & T Wireless Servs., Inc., 2005 WL 850459 (S.D.Ill. 2005); Briceno v. Sprint Spectrum, L.P., 911 So.2d 176, 178 (Fla. 3d DCA 2005).
Reversed and remanded.